Citation Nr: 1040056	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 2004, 
for the grant of service connection for hepatitis C, status post 
liver transplant.

2.  Entitlement to an effective date earlier than May 14, 2004, 
for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran filed a request to reopen a previously denied 
claim for service connection for hepatitis C on May 14, 2004.

2.  There is no evidence of record demonstrating that the Veteran 
was unable to obtain or maintain substantially gainful employment 
due to service-connected disabilities prior to May 14, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an effective date for an award of service 
connection for hepatitis C prior to May 14, 2004, have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.400(b) (2010).

2.  The criteria for an effective date for an award of TDIU prior 
to May 14, 2004, have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341(a), 
3.400(o)(2), 4.16 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  

In June 2004 and September 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the November 2005 rating decision, October 
2006 SOC, and February 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional periods 
to submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been obtained 
and associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.



In addition to the foregoing harmless-error analysis, we note 
that the decision of the U.S. Court of Appeals for Veterans 
Claims in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  The Board acknowledges that the Veteran was not 
sent a specific notification in regards to the notice 
requirements of the Dingess decision.  However, in the September 
2005 letter the Veteran was notified of  requirements for an 
award of an earlier effective date.  Therefore, the Board finds 
that this requirement was substantially fulfilled.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

A.  Effective Date of Service Connection for Hepatitis C

Generally, the effective date for the grant of service connection 
for claimed residuals of a disease or injury is the day following 
separation from active duty or the date entitlement arose if a 
claim is received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  The 
effective date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.400 (2010).

VA's claims process recognizes both formal and informal claims.  
A formal claim is one that has been filed in the form prescribed 
by the Secretary (e.g., the Veteran's VA Form 21-526).  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151.  In addition, any 
communication or action indicating an intent to apply for one or 
more benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application form 
will be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, it 
will be considered filed as of the date of receipt of the formal 
claim.  When a claim has been filed which meets the requirement 
of 38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155.

38 C.F.R. § 3.157 notes the general rule that the effective date 
of compensation benefits will be the date of receipt of the claim 
or the date when entitlement arose, whichever is later.  However, 
this regulation also notes that the receipt of clinical reports 
of examination or hospitalization may serve as informal claims 
"for increase or to reopen" where the claim is for an already 
service-connected condition.  The date of receipt of such 
clinical evidence may serve to form the basis for an earlier 
effective date for the subsequent award of VA benefits of such 
benefits derive from (1) a claim for increased evaluation or (2) 
an application to reopen a claim for compensation denied because 
the service-connected disability was not of compensable degree.  
Since the veteran's appeal in this case flows from his original 
claim for service connection for schizophrenia, the provisions of 
38 C.F.R. § 3.157 are not for application.


The term "application" is not defined in the statute. However, 
the regulations use the terms "claim" and "application" 
interchangeably, and they are considered to be equivalent, 
broadly defined to include "a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 
1999).

The Court in Rodriguez, supra, stated that, for purposes of 
establishing the requirements and procedures for seeking VA 
benefits, whether "formal" or "informal" must be "in 
writing" in order to be considered a "claim" or "application" 
for benefits, and that the provisions of 38 C.F.R. § 3.1(p) 
define a "claim," informal and formal, as a "communication in 
writing."  The Court further noted that, when 38 C.F.R. § 
3.155(a) refers to an "an informal claim," it necessarily 
incorporates the definition of that term in 38 C.F.R. § 3.1(p) as 
a "communication in writing."  Furthermore, 38 C.F.R. § 3.155 
does not specify any form that an informal claim must take.  All 
that is required is that the communication "indicat[e] an intent 
to apply for one or more benefits under the law administered by 
the Department," and that it "identify the benefits sought."

The provisions of 38 C.F.R. § 3.155(b) state that a communication 
received from a service organization, an attorney, or an agent 
may not be accepted as an informal claim if a power of attorney 
was not executed at the time the communication was written.

In the present case, the Veteran was denied service connection 
for hepatitis C in an October 2001 rating decision.  He did not 
appeal that decision, and therefore it was final.  On May 14, 
2004, the Veteran filed a request to reopen his claim.  In a 
March 2005 rating decision the RO granted service connection and 
assigned an effective date of May 14, 2004, the date of receipt 
of his reopened claim.

There were no communications from the Veteran or his 
representative between the October 2001 rating decision and May 
14, 2004, regarding a claim for service connection for hepatitis 
C.  Furthermore, there were no clinical reports of examination or 
hospitalization received between October 2001 and May 2004.  
Therefore, there was no request or application, either formal or 
informal, reopen the previously denied claim of service 
connection for hepatitis C before May 14, 2004.  See 38 U.S.C.A. 
§ 5101; 38 C.F.R. §§ 3.151, 3.157.  

The proper effective date for new and material evidence, other 
than service treatment records received after a final 
disallowance, is the date of receipt of the claim to reopen or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The Court of 
Appeals for Veterans Claims has held that the rule of finality 
regarding an original claim implies that the date of that claim 
is not to be a factor in determining an effective date if the 
claim is later reopened.  The Court held that the term "new 
claim," as it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a 
claim to reopen a previously and finally denied claim.  See Sears 
v. Principi, 16 Vet. App. 244, (2002); see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001) (holding that the plain 
meaning of § 5110 to be that "the phrase 'application therefor' 
means the application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service connection award based upon the reopened claim as the 
date on which the service member (or the appellant) "first 
sought to reopen his claim."

In order for the Veteran to be awarded an effective date based on 
an earlier claim, he or she has to show clear and unmistakable 
error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 
Vet. App. 332, 340 (1995).  However, the issue of CUE in a 
specific prior RO or Board decision has not been raised by the 
Veteran in this case and is not before the Board at this time.

Therefore, for purposes of determining the effective date of the 
award of service connection, the October 2001 rating decision is 
considered final, followed by the receipt by the RO of a 
subsequent claim to reopen service connection for hepatitis C on 
May 14, 2004.  In this regard, the law is clear that if there is 
a prior final denial of the benefit sought, the effective date 
for an award of service connection cannot be earlier than the 
subsequent claim to reopen, which, in this case, is May 14, 2004. 
See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears, supra, 
16 Vet. App. at 246-50; Flash, supra, 8 Vet. App. 332.

Accordingly, an effective date earlier than May 14, 2004, for the 
award of service connection for hepatitis C is not warranted.  38 
U.S.C.A. § 5110.

B.  Effective Date of TDIU

VA will grant a total disability evaluation for compensation 
purposes based on unemployability when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected disabilities 
are sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

With regard to claims for increase or a total disability rating 
based on individual unemployability, VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor," unless specifically provided 
otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides 
otherwise, by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  Under 
38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one year 
from such date otherwise, date of receipt of claim."  See Harper 
v. Brown, 10 Vet. App. 125 (1997). 

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application to:  
(1) evidence that an increase in disability had occurred; and (2) 
to the receipt of an application within one year after that 
increase in disability.  The application referred to must be an 
application on the basis of which the increased rating was 
awarded, because there would be no reason to adjudicate the 
question of the effective date prior to the award of a rating 
increase, just as there would be no reason to assign a disability 
rating on a disability-compensation claim until service 
connection had been awarded.  38 U.S.C.A. § 5110(b)(2) allows a 
claimant to be awarded an effective date up to one year prior to 
the filing of an application for an increase, if an increase to 
the next disability level is ascertainable, and if a claim is 
received within one year thereafter.  VA must review all the 
evidence of record, not just evidence not previously considered.  
The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes the 
claim for increase, provided also that the claim for increase is 
received within one year after the increase.  The Court further 
stated that the phrase "otherwise, the effective date shall be 
the date of receipt of the claim" provides the applicable 
effective date when a factually-ascertainable increase occurred 
more than one year prior to receipt of the claim for increase.  
Hazan v. Gober, 10 Vet. App. 511 (1997).



In the present case, the October 2001 rating decision denied 
entitlement to TDIU.  The Veteran did not appeal the decision, 
and it became final.  On May 14, 2004, he filed a new claim for 
TDIU.  In a June 2005 rating decision the RO granted TDIU and 
assigned an effective date of May 14, 2004.

There were no communications from the Veteran or his 
representative to VA between the October 2001 rating decision and 
the May 14, 2004, new claim for TDIU.  Furthermore, there were no 
clinical reports of examination or hospitalization received 
between October 2001 and May 2004.  Therefore, there was not 
another formal or informal claim for TDIU before May 14, 2004.  
See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.157.  The Veteran 
submitted his application for compensation based on 
unemployability on May 14, 2004.  Therefore, the earliest he 
could possibly be found eligible for compensation based on 
unemployability under the law would be one year earlier, i.e., 
May 14, 2003.

Prior to May 14, 2004, the Veteran was service connected for 
schizophrenia with an assigned rating of 50 percent and an 
effective date of August 25, 1975.  There were no other service-
connected disabilities.  Therefore, only the service-connected 
schizophrenia may be considered in determining whether the 
Veteran is entitled to an effective date earlier than May 14, 
2004, for the award of TDIU.

The Veteran underwent a VA examination for mental disorders in 
February 2001.  He reported that he had stopped working in 1990 
due to a heart attack, hepatitis C, and high blood pressure.  He 
was taking sleeping medication and anti-anxiety medication, and 
he had not had psychiatric hospitalizations.  He reported that 
since having a liver transplant in 1998 he had been experiencing 
depression, anxiety, fear of death and dying, and loss of 
friendships.  The examiner observed that the Veteran was 
adequately groomed and dressed, and that he exhibited no tics or 
mannerisms.  Speech was more rapid than average, but there was no 
evidence of pressure.  His responses to questions were over-
inclusive and tangential, but he was easily redirected back to 
his major points, which were generally appropriate for the 
questions asked.  Eye contact was good and he related 
appropriately to the examiner.  The Veteran was oriented to 
person, place, time and situation.  

The examiner noted that in July 1999 the Veteran had the 
diagnoses of "cognitive disorder, NOS (not otherwise 
specified)," and clinical depression evidenced by decreased 
enjoyment, self blame, irritability, indecisiveness, 
demotivation, sleep disturbance, decreased appetite, significant 
weight loss, fatigue, worry about physical problems, and 
decreased libido.  At the time of the February 2001 examination 
the examiner opined that there was no evidence of "suicidality 
or homicidality."  There were no signs of psychosis but there 
were flashbacks and nightmares regarding a traumatic event from 
service.  Judgment for hypothetical and reality based situations 
were intact, and insight into current life situations were good.  
There was no evidence of any gross impairment of cognitive 
thought process but prior testing had revealed cognitive 
deficits.  In addition, there was no evidence of gross impairment 
of immediate, short-term and remote memory.  The examiner 
diagnosed the Veteran with major depressive episode, in 
remission, anxiety disorder, NOS, and cognitive disorder, NOS.  
He assigned the Veteran a global assessment of functioning (GAF) 
score of 55.  The examiner felt that the psychiatric history, 
personal history and current presentation were not consistent 
with the typical course of schizophrenia, and there was no 
protracted history of psychotic signs and symptoms.  The focus of 
the Veteran's treatment had been anxiety symptoms.  The examiner 
was not able to estimate the extent to which the Veteran's 
occupational impairment was due to psychopathology versus 
physical disability.

June 2002 VA psychiatric treatment notes indicate that the 
Veteran complained of not being able to sleep.  He was taking 
Valium, which was effective.  He was also depressed, and had been 
taking Paxil.  He was not suicidal, was self-controlled, and had 
no psychomotor retardation.  The treating psychiatrist assigned a 
65 GAF score.

After a review of the claims file, including the evidence 
discussed above, the Board concludes that the facts and 
circumstances are against finding that the Veteran's service-
connected schizophrenia precluded him from obtaining or 
maintaining a substantially gainful occupation prior to May 14, 
2004.

As the preponderance of the evidence is against the claim for 
TDIU prior to May 14, 2004, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

ORDER

An effective date earlier than May 14, 2004, for the award of 
service connection for hepatitis C is denied.

An effective date earlier than May 14, 2004, for the grant of a 
total rating based on individual unemployability is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


